June 1, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Permanent Portfolio Family of Funds, Inc. File Nos. 002-75661; 811-03379 Post-Effective Amendment No. 39 Ladies and Gentlemen: We have acted as counsel to Permanent Portfolio Family of Funds, Inc. (the Company) in connection with the preparation of Post-Effective Amendment No. 39 to the Companys Registration Statement on Form N-1A (the Amendment), and we have reviewed the disclosure that we understand will be contained in the Amendment when it is filed with the Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP
